LEAR, Judge
(dissenting).
Mr. Drew Guillory, a man who had a working agreement with Mr. Olivier, testified that the situation and nature of the tree were readily apparent from the gravel road which passed Olivier’s pasture and which was used for inspection of the fences and gates. Foreseeability is a test of negligence. I feel that a reasonably prudent man could have and should have foreseen the collapse of this dead tree across the fence, destroying its usefulness as a barrier to the well-known peripatetic propensities of cattle.
I respectfully dissent.
On Application for Rehearing.
En Banc. Rehearing denied.